Name: 1999/820/EC: Commission Decision of 18 November 1999 suspending the approval of establishments in Slovenia producing fresh meat, meat products and game meat (notified under document number C(1999) 3816) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  animal product;  foodstuff;  international trade;  Europe
 Date Published: 1999-12-11

 Avis juridique important|31999D08201999/820/EC: Commission Decision of 18 November 1999 suspending the approval of establishments in Slovenia producing fresh meat, meat products and game meat (notified under document number C(1999) 3816) (Text with EEA relevance) Official Journal L 318 , 11/12/1999 P. 0031 - 0031COMMISSION DECISIONof 18 November 1999suspending the approval of establishments in Slovenia producing fresh meat, meat products and game meat(notified under document number C(1999) 3816)(Text with EEA relevance)(1999/820/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2) and in particular Article 5 thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22 thereof,Whereas:(1) Within the meaning of Article 5 of Council Directive 72/462/EEC and Article 22 of Council Directive 97/78/EC the Commission shall take a decision suspending the approval of certain establishments and the import of products if inspections carried out on the spot by veterinary experts of the Member States and the Commission bring to light serious facts against approved establishments,(2) The Food and Veterinary Office (FVO) of the European Commission has carried out a mission to Slovenia concerning controls in fresh meat establishments, meat products establishments and wild game meat establishments,(3) These controls brought to light serious facts against the approval fresh meat, meat products and wild game meat establishments,(4) In order to avoid any risk for the consumer, action should be taken to foresee the prevention of imports of fresh meat, meat products and wild game meat from Slovenia; in this context, a time limit should be given to the Slovenian authorities with a view to taking the appropriate measures with the aim of correcting the deficiencies as soon as possible,(5) The Europe Agreement with Slovenia, entered into force on 1 February 1999(4), and in particular Article 36 thereof concerning authorised restrictions on imports, export or goods on transit,(6) Such a measure should be reviewed in the light of the results of a further inspection mission of the FVO to Slovenia,(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to fresh meat, wild game meat and meat products prepared from meat of bovine animals, swine, equidae and sheep and goats.Article 2Member States shall prohibit from 1 February 2000 the introduction to their territory of meat, wild game meat and meat products referred in Article 1 from Slovenia.Article 3This Decision shall be reviewed before 1 February 2000 in the light of the results of a further inspection mission organised by the Good and Veterinary Office of the Commission to Slovenia.Article 4Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 5This Decision is addressed to the Member States.Done at Brussels, 18 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 51, 26.2.1999, p. 1.